Citation Nr: 0410963	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  98-14 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES


1.  Entitlement to an increased evaluation for Meniere's disease 
with hearing loss, currently evaluated as 50 percent disabling.  

2.  The propriety of a reduction in disability evaluation for 
Meniere's disease with hearing loss from an 80 percent evaluation 
to a 50 percent evaluation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's housekeeper 


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 1972 
to August 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg. 
Florida.  

In December 2003, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his claim. 

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran seeks to restore his 80 percent rating for hearing 
loss with Meniere's disease, which was reduced to 50 percent 
disabling.  He has also argued that he should receive a 100 
percent evaluation for this disability.  The record shows that 
this claim originated in 1997 when the veteran requested an 
increased evaluation for his service-connected Meniere's syndrome 
which was rated as 30 percent disabling, and was characterized as 
Meniere's disease with vertigo and tinnitus.  In March 1998, the 
RO increased the veteran's evaluation to 40 percent, and the 
disorder was recharacterized as Meniere's disease with vertigo, 
hearing loss and tinnitus.  In June 2000, the RO increased the 
veteran's rating to 80 percent, based on his hearing loss.  It was 
noted that effective June 10, 1999, the rating schedule was 
revised to provide for separate evaluations for tinnitus, vertigo 
and hearing loss if this would be to the veteran's advantage.   

The Veterans Claims Assistance Act of 2000 (VCAA), is applicable 
to all claims filed on or after the date of enactment of the VCAA 
- November 9, 2000 - or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

The VCAA, among other things, modified VA's duties to notify and 
to assist claimants by amending 38 U.S.C.A. § 5103 ("Notice to 
claimants of required information and evidence") and adding 38 
U.S.C.A. § 5103A ("Duty to assist claimants").  First, the VCAA 
imposed obligations on the agency when adjudicating veterans' 
claims.  With respect to the duty to notify, VA must inform the 
claimant of information "that is necessary to substantiate the 
claim" for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new § 5103A provides, in part, that the Secretary 
shall make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for VA 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  

VA must also provide certain notices when in receipt of a complete 
or substantially complete application.  38 U.S.C.A. § 5103(a) 
(West 2002).  The amended "duty to notify" requires VA to notify a 
claimant of which portion of the information and evidence, if any, 
is to be provided by the claimant and which portion, if any, will 
be obtained by the Secretary on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those cases 
where notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is not 
received within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application.  38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 
C.F.R. § 3.159(b) details the procedures by which VA will carry 
out its duty to notify.  

The veteran must have notice of the type of evidence necessary to 
substantiate his claim and the division of responsibilities 
between the veteran and VA in obtaining that evidence.  See 
Quartuccio, supra.  

The record reveals that the RO has not complied with due process 
regarding the issue of the propriety of the reduction of his 
service-connected hearing loss with Meniere's disease, and thus a 
remand is required.  While a supplemental statement of the case 
was issued after the RO reduced the veteran's disability rating, 
the veteran has not been informed of the laws and regulations 
regarding reductions of disability evaluations.  

In addition, the Board notes that in June 2000, the RO deferred a 
determination on whether the veteran was entitled to separate 
evaluations for tinnitus and/or vestibular dysfunction pending 
examination of the veteran and receipt of SSA records.  While the 
veteran was examined by VA in March 2000, the examiner did not 
address his tinnitus or his vestibular dysfunction.  

During his testimony in December 2003, the veteran reported that 
he was being treated by VA.  The most recent VA treatment records 
in the file are dated in December 2001.  VA records are held to be 
within the Secretary's control and are considered to be a part of 
the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Hence, these records must be obtained and included with the claims 
folder prior to the issuance of a decision.  

Development such as that sought by this remand is consistent with 
the mandate of the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, et seq. (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  As indicated above, in re-adjudicating this case, the RO 
should ensure that all notification and development actions 
required by the new law are met.  

In light of the change in law brought about by the Veterans Claims 
Assistance Act of 2000 (VCAA), the Board will remand this case to 
ensure that there is compliance with the notice and duty-to-assist 
provisions contained in this law.  



In view of the foregoing, this case is REMANDED for the following:  

1.  The RO must review the claims folder and ensure that all 
notification and development required by the Veterans Claims 
Assistance Act of 2000 is completed.  In particular, the RO should 
ensure that the new notification requirements and development 
procedures found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) are satisfied to the extent required by law.  In this 
regard, the appellant should receive specific notice as to the 
type of evidence necessary to substantiate his claim and the 
division of responsibilities between the appellant and VA in 
obtaining that evidence.  See Quartuccio, supra.  As part of the 
notice required under the new law, the RO should ask the appellant 
to provide information regarding all medical treatment for the 
disability at issue here that has not already been made part of 
the record.  The RO should assist the appellant in obtaining 
evidence by following the procedures set forth in 38 C.F.R. § 
3.159 (2003).  If records sought are not obtained, the RO should 
notify the appellant of the records that were not obtained, 
explain the efforts taken to obtain them, and describe further 
action to be taken.  Once obtained, all records must be 
permanently associated with the claims folder.

2.  After the additional evidence has been associated with the 
claims file, the RO should schedule the veteran a VA examination, 
to evaluate his disability.  The veteran must be informed of the 
potential consequences of his failure to report for any scheduled 
examination, and a copy of this notification must be associated 
with the claims file.  

The complete claims file, to include all additionally received 
evidence, must be provided to the examiner prior to the 
examination of the veteran, and such review should be documented 
in the completed examination report.  Any indicated tests or 
studies should be complete.   He should undergo an audiometric 
examination, and the examiner should note if the veteran has 
tinnitus, vertigo, or cerebellar gait and if so the frequency of 
such occurrence.

3.  The RO should review the file and ensure that the above noted 
directives are carried out in full.  If any are not, including not 
providing adequate responses to the medical opinions requested, 
corrective action must be taken.  38 C.F.R. § 4.2 (2003); Stegall 
v. West, 11 Vet. App. 268 (1998).   The RO must then review the 
claims file and ensure that any other notification and development 
action required by the VCAA and its implementing regulations is 
completed, consistent with all governing legal authority.  

4.  Then, the RO should re-adjudicate the issues on appeal.  If 
any benefit sought remains denied, a supplemental statement of the 
case (SSOC) should be issued, and the appellant should be afforded 
an opportunity to respond before the case is returned to the Board 
for further appellate review.  The SSOC must contain notice of all 
relevant actions taken on the claim, including a summary of the 
evidence received since the issuance of the last SSOC, and 
applicable law and regulations considered pertinent to the issues 
currently on appeal, including 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  


Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the 
matters the Board has remanded, although the Board is limited in 
the review of evidence by law and regulations pertinent to accrued 
benefits claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





